Citation Nr: 0317512	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  99-20 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of an occipital nerve injury, to include headaches, 
currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for a psychiatric 
disability, claimed as secondary to service-connected 
occipital nerve injury.

3.  Entitlement to service connection for defective vision.

4.  Entitlement to service connection for residuals of 
restrictive blood flow.


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from December 1972 to March 
1974.  This case comes before the Board of Veterans' Appeals 
(the Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in Indianapolis, 
Indiana (the RO).  

A December 1998 RO rating decision granted entitlement to VA 
compensation benefits for occipital nerve injury, secondary 
to excision of lipoma from the back of the neck, under the 
provisions of 38 U.S.C. § 1151.  A 10 percent disability was 
assigned.  The veteran timely appealed the evaluation 
assigned.  A March 2000 rating decision granted an evaluation 
of 20 percent, and an August 2002 Decision Review Officer 
decision granted a 30 percent evaluation for the occipital 
nerve injury.  The appeal as to this issue continues.  See AB 
v. Brown, 6 Vet. App. 35 (1993) [applicable law mandates that 
it will generally be presumed that the maximum benefit 
allowed by law and regulation is sought, and it follows that 
a claim remains in controversy where less than the maximum 
benefit available is awarded].

In November 2000, the veteran through his accredited 
representative filed a claim of entitlement to service 
connection for a psychiatric disability on a secondary basis.  
In February 2001, the RO denied the veteran's claim of 
entitlement to service connection for a psychiatric 
disability as secondary to the occipital nerve injury.  The 
veteran duly perfected an appeal as to that issue by filing a 
substantive appeal in November 2001.

The Board has identified two other issues in appellate 
status, namely entitlement to service connection for 
defective vision and for residuals of restrictive blood flow.  
The procedural history of those issues will be described in 
the REMAND portion of this decision.

Other Issues

The veteran has previously claimed entitlement to service 
connection for a psychiatric disability as being directly due 
to service.  His claims were denied by VA rating decisions in  
1993 and in 1997.  In his November 2001 substantive appeal as 
to the matter of entitlement to service connection for a 
psychiatric disability on a secondary basis, the veteran 
indicated that he was treated for depression while serving on 
active duty, which became worse because of his headaches.  
Although this statement served to perfect his appeal as to 
his secondary service connection  claim, it is unclear 
whether the veteran intended it to constitute a request to 
reopen his previously-denied direct service connection claim.  
The board will further address this matter at the end of the 
reasons and bases section below.   

A claim for a total disability rating based on individual 
unemployability due to service-connected disability was 
received by VA in October 2002.  

The veteran indicated in a statement received by VA in April 
2003 that he should be service connected for diabetes and an 
autoimmune disorder.  A reply letter from VA dated in May 
2003 requested additional information.  

None of these matters has been adjudicated by the RO, and 
consequently the Board is without jurisdiction to address 
them.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C. § 7105, the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a SOC is issued by VA].


FINDINGS OF FACT

1.  The veteran's service-connected headaches more nearly 
approximate very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  

2. The medical evidence of record supports a conclusion that 
the veteran's service-connected occipital nerve injury has 
aggravated his non service-connected depression.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 50 percent 
for occipital nerve injury have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 8100 
(2002).

2.  Secondary service connection is warranted for that part 
of the veteran's depression that is aggravated by his 
occipital nerve injury.  38 C.F.R. § 3.310 (2002); Allen v. 
Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to a disability evaluation 
in excess of the currently assigned 30 percent for an 
occipital nerve injury with headaches. He also is seeking 
service connection for a psychiatric disability as secondary 
to the occipital nerve injury.

In the interest of clarity, the Board will initially discuss 
whether these issues have been properly developed for 
appellate purposes.  The Board will then address the issues 
on appeal, providing relevant VA law and regulations, a 
factual background, an analysis of the claims and a decision 
for each.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002)].  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by 
the VCAA.  The current standard of review for all claims 
is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United States Court of Appeals for Veterans 
Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Notice

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].
  
After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues addressed in 
this decision.  The veteran was provided with the appropriate 
law and regulations and informed of the kinds of evidence 
which would support his service connection and increased 
rating claims in the May 1999 and October 2001  Statements of 
the Case and the July 2002, January 2003, and April 2003 
Supplemental Statements of the Case.  The July 2002 
Supplemental Statement of the Case also included the VA 
regulations relevant to the VCAA.

Crucially, in May 2001, the RO sent the veteran a letter in 
which he was informed about the VCAA.  Subsequent VA letters 
to the veteran have also referred to the VCAA, although these 
letters have not been specific to the issues currently on 
appeal.  In accordance with the requirements of the VCAA, the 
May 2001 letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  The veteran was 
given 60 days from the date of the May 2001 letter to 
respond.  Additional records were subsequently received by 
VA.  Based on this record, the Board finds that the 
Department's duty to notify has been satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In short, the Board finds that the veteran has been notified 
of the requirements of law in connection with the issues 
addressed in this decision.

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2002).  

The pertinent evidence on file, which has been reviewed by 
the Board, includes the veteran's service medical records, VA 
outpatient, examination, and hospital reports beginning in 
March 1985, a February 2000 RO hearing transcript, private 
physician statements beginning in April 2000, and the 
veteran's own statements.

Besides the veteran's service medical records, there are 
several VA examination reports on file.  The duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  The veteran has been provided VA examinations, 
including in March 2003.  Specifically with respect to the 
increased rating issue on appeal, there is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected occipital 
nerve injury since he was last examined.  

The Board concludes that all available evidence which is 
pertinent to the claims decided herein has been obtained.  
There is no indication that additional relevant exists, and 
the veteran has not pointed to any additional information 
that needs to be added to his VA claims folder with respect 
to these issues.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2002).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issues decided herein has been consistent with the provisions 
of the law and will now proceed to a decision on the merits 
as to these two issues.  

1.  Entitlement to an increased disability rating for 
residuals of an occipital nerve injury, to include headaches, 
currently evaluated as 30 percent disabling.

Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2002).  Separate diagnostic codes identify the 
various disabilities.  Specific schedular criteria will be 
referenced where appropriate below. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

In Fenderson v. West, 12 Vet. App. 119 (1999), which applies 
to this case, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Compare Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  In Fenderson, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

Specific schedular criteria

The residuals of occipital nerve injury to include headaches 
was initially rated by the RO under Diagnostic Codes 8299-
8211.  The rating was later revised to 8299-8100, based on 
evidence that the veteran's primary problem involved 
headaches.

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2002).

Unlisted disabilities requiring rating by analogy will be 
coded with the first two numbers of the schedule provisions 
for the most closely related body part and "99."  If the 
rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2002).
 
Migraine headache disorders with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent evaluation.  
Migraine headache disorders with characteristic prostrating 
attacks occurring on an average once a month warrants a 30 
percent disability evaluation.  A 10 percent evaluation 
requires characteristic prostrating attacks averaging one in 
two months over the last several months.  A zero percent 
evaluation is warranted for migraine headaches with less 
frequent attacks.  
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2002). 

Diagnostic Code 8211 provides the rating criteria for 
paralysis of the eleventh (spinal accessory, external branch) 
cranial nerve.  A 10 percent rating contemplates moderate, 
incomplete paralysis of the eleventh cranial nerve.  A 20 
percent evaluation is assigned for severe, incomplete 
paralysis, and a 30 percent evaluation is assigned for 
complete paralysis of the eleventh cranial nerve.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8211 (2002).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2002).

Factual background

VA outpatient records dated in June 1995 reveal that the 
veteran had a fatty tumor [lipoma] in the left occipital 
area, which was removed.  It was noted in August 1995 that 
the veteran had left occipital neuralgia, probably secondary 
to trauma from removal of an occipital lipoma. 

On VA examination in May 1998, the veteran complained of 
numbness on the left side of the head secondary to removal of 
the tumor from the back of his neck.  He said that he had 
pain in the area of the surgery that would occasionally 
trigger some headaches.  Examination revealed decreased 
sensation with mild tenderness over the scar area.  The 
impression was probable occipital nerve injury secondary to 
removal of lipoma at the skull base.

A December 1998 rating decision granted compensation benefits 
under the provisions of 38 U.S.C. § 1151 for occipital nerve 
injury manifested by pain and numbness, left side, due to 
excision of lipoma from the back of the head.  
A 10 percent disability evaluation was assigned.  

VA treatment records from December 1998 to October 2000 
reveal that the veteran indicated on July 27, 1999 that he 
had constant headaches in the area of the occipital surgery, 
and that he sometimes lay down in a dark room to relieve the 
headaches.  He noted that taking Tylenol and Ibuprofen did 
not help.

The veteran testified at a personal hearing at the RO in 
February 2000 that he missed 1-1.5 weeks a month of work due 
to his service-connected occipital nerve injury (hearing 
transcript, page 1); that the injury caused headaches, 
blurred vision, sleep problems, loss of energy, and 
depression (transcript, pps. 2-3); and that there was muscle 
tissue loss (transcript, p. 5).

On VA examination in February 2000, the veteran complained of 
headaches.  The diagnosis was pain due to prior surgery, 
occasionally interferes with activities of daily living, 
examination revealed some decreased sensation in extremes of 
left occipital nerve.

According to an April 2000 statement from G.J.M., M.D., the 
veteran had chronic pain and numbness in the back of the 
head.  He complained of daily headaches, and it was noted 
that he had occipital neuropathy secondary to surgery with 
numbness in the complete distribution of the greater 
occipital nerve on the left.

The veteran indicated on VA examination in May 2000 that his 
primary problem was severe, constant posterior headaches.  
Chronic pain syndrome was diagnosed.

VA treatment records from September to December 2002 reveal 
complaints of chronic headaches.  The veteran indicated in 
September 2002 that the headache pain intensity was 10/10.

An August 2002 rating decision granted service connection for 
headaches as part of the veteran's service-connected 
occipital nerve injury and assigned a 30 percent evaluation.

According to a September 2002 report from I.M., M.D., the 
veteran complained of "occipital neuralgia."  Examination 
did not reveal any tenderness in the area, but the veteran 
did have some decrease in sensation and a marked decrease in 
his ability to discern pin prick.

During a VA examination in March 2003, the veteran complained 
of headaches, neck pain, and sleep difficulties, for which he 
was taking Darvocet, Codeine and various other pain 
medications.  He noted that he was up to 5-6 pills a day with 
worsening pain and headaches.  Examination revealed that 
cranial nerves II through XII were grossly intact.  It was 
noted that the veteran was able to work in construction until 
approximately August 2002, when he had to quit his job due to 
extreme fatigue.  The diagnoses included chronic headaches.

Analysis

Assignment of diagnostic code

The veteran is currently assigned a 30 percent evaluation for 
his service-connected occipital nerve injury under Diagnostic 
Codes 8299-8211.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

After a review of the evidence pertaining to the veteran's 
service-connected occipital nerve injury, which includes 
headaches, the Board has determined that it is more 
appropriate to rate the disability under 8100 for migraine 
headaches.  Although there are some slight complaints and 
findings related to neurological impairment asscoaiated with 
the occipital nerve injury, it is clear from the medical and 
other evidence of record that the veteran's principal 
complaint involves headaches. The Board additionally observes 
that the veteran is currently receiving 30 percent 
disability, which is the maximum schedular rating under 
Diagnostic Code 8211.  Diagnostic Code 8100 allows for the 
assignment of higher ratings.  

The Board notes in passing that the veteran is already 
receiving a separate evaluation for a scar secondary to his 
neck surgery under Diagnostic Code 7804.  That rating is not 
at issue.

Schedular rating

For reasons expressed immediately below, the Board has 
concluded that the disability picture for the veteran's 
service-connected occipital nerve injury more nearly 
approximates the criteria for an evaluation of 50 percent 
under the criteria of Diagnostic Code 8100 because there is 
evidence that the veteran has constant, severe headaches that 
affect his ability to function and work.  See 38 C.F.R. 
§ 4.7, 4.124a, Diagnostic Code 8100 (2002).  

The veteran complained in July 1999 of constant headaches 
that were not helped by medication, and he testified at his 
February 2000 personal hearing that he was missing a week to 
a week and a half of work each month due to his occipital 
symptomatology and that his symptomatology included constant 
headaches.  He said on VA examination in May 2000 that his 
primary problem was severe, constant headaches, and his 
headache pain in September 2002 was described as 10/10.  
Chronic headaches was also diagnosed on VA examination in 
March 2003.  He was taking medication for pain, but the 
medication did not appear to of much benefit since the 
veteran had increased the dosage but continued to have 
worsening pain and headaches. 

The Board has no reason to doubt the veteran's testimony.  
Accordingly, a 50 percent rating is assigned under Diagnostic 
Code 8100.  A rating in excess of 50 percent is not warranted 
for service-connected occipital nerve injury under the rating 
schedule because this is the maximum rating provided under 
Diagnostic Code 8100.  There is no other applicable code that 
could provide a higher rating.

Esteban considerations

The medical evidence indicates that the principal residuals 
of the occipital nerve injury is headaches.  The only other 
complaints and findings associated with this disability are 
occasional minor neurological complaints.  As noted above, 
the veteran's disability was initially rated under Diagnostic 
Code 8211 [paralysis of eleventh cranial nerve], later 
revised to Diagnostic Code 8100 [headaches]. 

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held 
that two separate disability ratings are possible in cases in 
which a veteran has separate and distinct manifestations 
arising from the same disability, notwithstanding VA's anti- 
pyramiding regulation, 38 C.F.R. § 4.14.

In this case, the Board does not believe that the 
neurological residuals of the occipital nerve injury, aside 
from headaches, amount to a separate compensable disability 
for which another rating may be assigned.  The veteran's 
complaints of numbness on the left side of his head have been 
vague and sporadic.  Numbness in the distribution of the left 
occipital nerve has been identified on physical examination.  
However, there is no evidence whatsoever of paralysis of the 
nerve, nor is there any evidence that the reported numbness 
causes any difficulty for the veteran.  Accordingly, the 
Board believes that assignment of a separate rating under 
diagnostic code 8211 is not warranted under the circumstances 
presented in this case.

Fenderson considerations

As noted above, in Fenderson, the Court discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

A 30 percent disability rating has been assigned effective 
December 19, 1995, which is the day that a letter was 
received from the veteran complaining about the residuals of 
his occipital nerve surgery.  

After a careful review of the medical evidence, the Board 
finds that there is no medical evidence of constant, severe 
headaches prior to a notation on July 27, 1999 of constant 
headaches.  See 38 C.F.R. § 3.400 (2002).  The evidence as a 
whole indicates sufficient notations of constant, severe 
headaches beginning July 27, 1999 to warrant a 50 percent 
evaluation for the service-connected occipital nerve injury 
effective July 27, 1999.

In short, an increased disability rating of 50 percent, is 
granted, and staged ratings are assigned as discussed above.  
To that extent, the appeal is granted.

Extraschedular considerations

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  In the July 
2002 Supplemental Statement of the Case, the RO cited 
38 C.F.R. § 3.321(b)(1), pertaining to extraschedular 
ratings, but did not discuss it.  Because the veteran has 
been given the regulations on the assignment of an 
extraschedular rating, the Board believes that it should 
address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.     

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2002); also see Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  While the veteran's service-
connected occipital nerve injury certainly affects his 
employability, as evidenced by the 50 percent rating assigned 
to it, the evidence of record does not establish that the 
disability causes marked interference with employment.  As 
discussed above, the veteran was able to work until mid 2002 
and then said he had to stop working due to fatigue, possibly 
due to chronic fatigue syndrome, for which he is not service-
connected.  There is also no evidence of recent 
hospitalization due to service-connected occipital nerve 
injury.  Consequently, the Board finds that the disability 
picture is not unusual or exceptional and does not render 
impractical the application of the regular schedular 
standards.    

Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.

2.  Entitlement to service connection for a psychiatric 
disability, claimed as secondary to occipital nerve injury.

Relevant law and regulations

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disability.  
38 C.F.R. 3.310(a) (2002); Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  
[The veteran's occipital nerve injury, although granted 
under the provisions of 38 U.S.C. § 1151 rather than 
directly due to the veteran's military service, is 
considered to be service connected.  See 38 U.S.C.A. 
§ 1151 (West 2002); 
cf. Seymour v. Principi, 245 F.3d 1377 (Fed. Cir. 2001)].   

Furthermore, service connection may be granted for any 
additional impairment of a non service-connected disability 
by a service-connected disability.  See Allen v. Brown, 7 
Vet. App. 439 (1995).  In Allen, the Court held that when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of his service-condition, 
the veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  The Court 
explained that it was using the terms "aggravation" and 
"aggravated" as general terms referring to any increase in 
disability.  Id. at 445.  In Allen, the Court also held that 
the term "disability" as used in 38 U.S.C. § 1110 refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting form an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated. Id. at 448.

In order to establish service connection for a claimed 
disorder on a secondary basis, there must be (1) evidence of 
a current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

Factual background

The veteran's service medical records reveal that he had 
problems with anxiety.  A passive dependent personality 
was diagnosed in April 1973.  Mental status evaluation in 
December 1973 revealed an immature, manipulative, 
impulsive male who although demonstrating poor judgment 
did not demonstrate any evidence of psychosis, neurosis, 
or organic brain disease.  The impression was immature 
personality.   

Diagnoses on VA hospitalization in September 1993 included 
history of anxiety and depression and history of alcohol 
abuse.  On VA psychiatric evaluation in October 1993, the 
diagnoses were alcohol and polysubstance abuse, both in 
remission.  The examiner noted that the veteran's history 
was not consistent with true generalized anxiety disorder 
or major depression and there was no evidence of a 
psychotic thought process.  VA outpatient records for May 
1995 reveal that the veteran displayed evidence of 
depression.  

A "fatty tumor" of the left occipital area was noted in 
outpatient records dated in June 1995.  The tumor was 
removed.  It was noted in August 1995 that the veteran had 
left occipital neuralgia, probably secondary to trauma 
from removal of the occipital lipoma.  The veteran was 
service connected for occipital nerve injury by rating 
decision dated in December 1998.

On VA psychiatric examination in June 1997, the veteran 
complained of "mood swings" since service.  The diagnoses 
were dysthymia and cluster B personality traits.  VA 
outpatient records for January 1999 include a positive 
screen for depression.  VA outpatient records dated in May 
and July 1999 contain a diagnosis of adjustment disorder 
with depressed mood.

On VA psychiatric examination in February 2000, the 
diagnosis was dysthymic disorder, rule out medical 
condition induced depression.

According to an April 2000 statement from G.J.M., M.D., if 
the veteran never had depression prior to surgery, then 
his current depression and anxiety is related to surgery 
complicated by occipital neurology and neuralgia.

The impression on VA examination in May 2000 was chronic 
pain syndrome.  The examiner noted that the veteran's 
primary problem was a psychiatric condition related to 
frustration related to chronic pain.

VA outpatient treatment records dated from January 2001 to 
December 2002 reveal an impression in September 2001 of 
generalized anxiety vs adjustment disorder with anxious 
mood.  Depression was noted in records dated from April to 
August 2002.

The examiner's impression on VA psychiatric examination in 
March 2003 was depression.  The examiner concluded that 
the veteran's chronic headaches likely did contribute to 
his depression and that he might be developing chronic 
pain syndrome.

Analysis

It has been contended that the veteran has a psychiatric 
disability, to include depression, due to his service-
connected occipital nerve injury.  

As discussed above, in order for service connection to be 
granted on a secondary basis, there must be (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service- connected disability and the 
current disability.  See Wallin, supra.

There is evidence that the veteran has a current psychiatric 
disability, including dysthymia and depression.  Wallin 
element (1) is accordingly met.  Because the veteran has been 
service-connected for occipital nerve injury, Wallin element 
(2) has also been met.  The question which now must be 
answered, therefore, is the relationship between the service-
connected occipital nerve injury and his psychiatric 
disability.    

There are several medical opinions on file that discuss a 
possible medical relationship between a current psychiatric 
disability and the veteran's service-connected occipital 
nerve injury.  

Although the VA examiner concluded in May 2000 that the 
veteran had chronic pain syndrome and that his primary 
problem was a psychiatric condition related to frustration 
related to chronic pain, the veteran is not specifically 
service-connected for chronic pain syndrome.  Consequently, 
this opinion does not link the veteran's psychiatric 
disability to his service-connected occipital nerve injury.  

According to the March 2003 VA opinion, the veteran has 
depression and his chronic headaches likely contribute to his 
depression.  This opinion shows a nexus between the veteran's 
service-connected occipital nerve injury, which includes 
headaches, and, at least, some of his current depression.  
Consequently, the Board concludes that there is medical 
opinion evidence showing that the veteran's depression was 
aggravated by his service-connected occipital nerve injury.  
Wallin element (3) has been met.

Since all three Wallin elements have been met, service 
connection is granted on a secondary basis. The Board further 
finds, however, that service connection is appropriate only 
for that part of the veteran's depression that is aggravated 
by his service-connected occipital nerve injury.  See Allen, 
supra.  This conclusion is based on the comments of the March 
2003 VA examiner to that effect.  There is no other competent 
medical opinion to the contrary.

In that connection, The Board notes that Dr. M. indicated in 
April 2000 that if the veteran had not had depression prior 
to surgery in 1995, then his current depression and anxiety 
would be related to the surgery.  However, there is evidence 
of problems with depression in VA hospital records dated in 
September 1993 and in treatment records in May 1995.  
Consequently, Dr. M's opinion does not provide a  link 
between the veteran's anxiety and depression in its entirely 
and his service-connected disability.

To the extent that the veteran and his representative are 
attempting to ascribe all of his depression to the occipital 
nerve injury, it is now well established that laypersons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as date of onset 
or cause of a disability. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  


Additional comments

The Board again wishes to make it clear that the medical and 
other evidence of record does not support a conclusion that 
the veteran's depression was caused by the service-connected 
occipital nerve injury, since there is evidence of depression 
prior to the surgery.  Under Allen, only that portion of the 
depression which is attributable to the occipital nerve 
injury may be service connected.  

It is not the Board's responsibility to determine the degree 
of depression caused by the service-connected occipital nerve 
injury.  The Board intimates no conclusion, legal or factual, 
as to that matter.  

The Board notes that the recent record, including the 
veteran's October 2001 appeal statement, indicates that he 
has contended that he has a psychiatric disability that began 
during service.  The issue of entitlement to service 
connection for a psychiatric disability on a direct basis has 
been previously denied by VA in December 1993 and August 1997 
and was not timely appealed.  The Board wishes to make it 
clear that the issue which has been discussed above is 
limited to the matter of secondary service connection for 
that part of the veteran's psychiatric disability which is 
attributable to the occipital nerve injury.  The matter of 
direct service connection is not in appellate status, and 
Board has not considered it.  If the veteran wishes to 
further pursue the issue of whether new and material evidence 
has been received to reopen his claim for service connection 
for psychiatric disability on a direct basis, he should 
contact the RO.


ORDER

A disability rating of 50 percent for occipital nerve injury 
with headaches is granted beginning July 27, 1999, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.

Secondary service connection for that part of the veteran's 
depression which is aggravated by his service-connected 
occipital nerve injury is granted.  The veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.


REMAND

3.  Entitlement to service connection for defective vision.

4.  Entitlement to service connection for residuals of 
restricitive blood flow.

A June 2002 RO rating decision denied entitlement to service 
connection for defective vision and for residuals of 
restrictive blood flow.  The veteran was notified of this 
action later in June 2002.  A Notice of Disagreement (NOD) as 
to these issues was added to the file in July 2002.

The filing of a NOD initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  VA has 
not yet issued a Statement of the Case as to the issues of 
entitlement to service connection for defective vision and 
residuals of restrictive blood flow.  The Board is, 
therefore, obligated to remand the issues.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).  

In light of the above circumstances, this case is REMANDED to 
the RO for the following action:

The agency of original jurisdiction must 
issue a Statement of the Case pertaining to 
the issues of entitlement to service 
connection for defective vision and for 
residuals of restrictive blood flow.  The 
veteran should be provided with a copy of the 
Statement of the Case and advised of the time 
period in which to perfect an appeal.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

